IN THE UNTTED STATES VITREAD Count
Fer THE EATERY DISTRICT OF PEWS VASA

Fen da [i Garland
y 1

Kore

’

21 14- cv- 2996 |

Wd0 4-008:
hh V GENIE O20

App! ication For Lec nercdepet/on

1. Phin tif, Kenda | Gaslancd here bg reg uerd£ recone dera ton of

the hurts Tne 5,200 Cpder ancl Opinion and repreveatt:

“
4, THE GUARDT

AM OF LERERTY™ AS ergpared iy brige cosite
lettee nea, be d

op of Hhé Fedomf Gucthoyre in Philadelphia,

3, Phint Ke sete forth That there. tan be ro) bert er] wetice cod there

a ibe or justice the ANWNE ast hing at TiS Counts y black
J OG Te | OG Ee jy ene
yremat: col exchided from obtain Mic, Lpetice 14

J

20 avalas . especial, a clear
preclude a thin en the met ch the
rnace, (4 choc errenegyre S. tate court devise

‘ . j a + ; / r }
4A Simixtal fy torre bo shih a Chin”
Cvmnelt ene Ips never Stet! Fo

déleck? iin Yo Phas can be.

J, 7h. LA NeG ses reconri Kea:

67 o!| af, [ Chimys A) Dre. cong hunt.

6 At He ver leas, He pleading Og VI Ere ip Tor FeckrnP and

7 State cla ime are not He SAME,

 
The dismiok of te complaint inthis nabfe,

bared O7 A char CYYONCIIC

i tote Court okeistag ( and eat Chat phe Feder Qurts need vol Follow .. « ploinlilf

ale Hiltgrees tat the wether ever meets the tak reguiremedtr for rer
Jedicata, fowerere ) a de very erence un its purest fim of Lyshenie
Cclacion, Chmever, plict alto AMitameet jy thy} He Court is sap co weef,),

Wheretore, for each of He pores org pearoas, Che. phic fe
requests recongicbyatioa of He Courts Orobr.

epee Saher, Hed,

Fvadlett Lola

‘Whed Sood iS hey

Who ever LCATan

ing & law on the bioke, secon 1563, if fr

» the hw cant or wit be enforced! by the
Courts, This must chaage | "
Cer tif cabe. of Jervice

s

Motion dor Peonticleratiaa - Wes Served! 2 te partes

tinct Chi peri af set fofh behw an 6) 15/20:
Cond. also the potice of appeck )

Lt Kendal Garland. certity hat He. oncleted

4

Ofte of the. A the (rere | (' iH of Ayilece fin
Looo Arch Strect Liw Department

Third Floor Civi| Right Und, 194 Floor
Philidefphis, [A 10103 Py bck ps, kA L702
Respect febmiffed,

Tyundell bedawd

Peak He peo Se

ALS S? Sroad Speed
Philice pha, JA LI167
June 15, 2020
